Citation Nr: 1716552	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part denied service connection for tinnitus.

The Veteran requested a Board hearing before a Veterans Law Judge when he filed a July 2009 Substantive Appeal, VA Form 9.  After initially requesting a postponement of that hearing in May 2012 correspondence, the Veteran was informed of a scheduled September 2012 hearing.  The Veteran failed to report for that scheduled hearing and has not requested that such be rescheduled.  Accordingly, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

This case was initially before the board in September 2013, when the Board denied service connection for tinnitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a December 2014 memorandum decision, wherein the Court set aside the September 2013 Board decision and remanded the case back to the Board for further action.

This claim was previously before the Board in June 2015, at which time the Board remanded it for additional development.  The Board finds that the RO fully complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for tinnitus, essentially arguing that he has experienced tinnitus since his exposure to noise as a fighter pilot during service.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim. No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

On his July 2009 Substantive Appeal, the Veteran reported that he had tinnitus and that it occurred mostly at night.  He reported that his symptoms began during service though he did not seek medical treatment at that time.  The Board notes that the Veteran was discharged after twenty years of military service in June 2005 and filed his claim for service connection in January 2008.

In its memorandum decision, the Court found that there was evidence that the Veteran was a combat veteran, as his DD214 includes the notation "combat."  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred on aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  This provision, however, does not establish service connection for a combat veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Board also points out that the Veteran's service personnel records document that the Veteran's military occupational specialty (MOS) was fighter pilot.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b)

The Board further notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran has stated that he suffers from tinnitus, and that the problems mostly occur at night.  He has indicated that he had problems with his tinnitus during service, but he did not seek out treatment.  Given the statements from the Veteran, the Board finds that the Veteran's assertions of tinnitus dating back to active service are credible.  Thus, the Veteran's statements, combined with his significant in-service noise exposure as a fighter pilot, establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that the December 2015 VA examiner opined that the Veteran's tinnitus is not related to military service essentially based on negative service treatment records.  However, this cannot be the sole basis for a negative opinion and the Veteran's statements have been consistent as to the onset of his tinnitus in service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016). 


ORDER

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


